DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 2017/0140864) in view of Hachiya et al. (US 2013/0127576, hereinafter “Hachiya”).

Claim 1: Arai discloses a multilayer coil component (Figs.1-3) comprising: 
an element body (11) including a plurality of metal magnetic particles and resin existing between the plurality of metal magnetic particles (see [0014] and [0092]); and 
a plurality of coil conductors (13) disposed in the element body, the plurality of coil conductors being separated from each other in a predetermined direction and electrically connected to each other (see Figs.2 and 3, and [0031]-[0032]), 
wherein the plurality of metal magnetic particles included in the element body includes a plurality of metal magnetic particles having a particle size equal to or greater than one third of a distance between the coil conductors adjacent to each other in the predetermined direction and equal to or less than a half of the distance (Arai discloses that the size of the magnetic alloy particles may be as such that “three or more magnetic alloy particles are arranged along the thickness direction” of the “magnetic layers 121”, which are between each respective coil in Fig.4; the examiner notes that an average size where three or more particles fit in the thickness direction translates to 1/3 the distance between layers or smaller; see [0064]), and between the coil conductors adjacent to each other in the predetermined direction, the metal magnetic particles having the particle size are distributed along the predetermined direction (see [0064]).

Arai thus discloses an overlapping range as recited in claim 1. Claim 1 requires the size of the grain to be between 1/2 and 1/3 the distance between coils, whereas Arai discloses a range beginning at 1/3 and including smaller sizes (less than or equal to 1/3 the distance between coils). Hachiya discloses a similar laminated inductor comprising magnetic grains of various sizes (31, 32, and 11). While Hachiya does not disclose any relationship between magnetic grain size and the distance between coils, Hachiya establishes the grain size as a result effective variable. Specifically, Hachiya discloses that the “use of large-size soft magnetic alloy particles for the cover areas improves the magnetic permeability of the device as a whole and consequently the L value of the inductor improves and low resistance and high rated current can be expected. Use of small-size soft magnetic alloy particles for the magnetic material part of the internal conductor forming area makes it hard for short-circuiting or wire breakage to occur in the internal conductors and consequently the device can be made smaller.” See [0017]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided a range of magnetic grain sizes within the range recited by claim 1, specifically a larger grain size between 1/2 and 1/3 the distance between coils in order to have routinely optimized the magnetic permeability, inductance value, resistance value with device size and durability.

Claim 2: Arai discloses wherein in a cross-section taken along the predetermined direction, an area of a region where the metal magnetic particles having the particle size are distributed along the predetermined direction is greater than 50% of an area of a region between the coil conductors adjacent to each other in the predetermined direction (e.g. magnetic layer 121 formed with the magnetic particles, which takes up the entire area between coil conductors; see Figs.4 and 5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Hachiya as applied to claim 1 above, and further in view of Sato et al. (US 2014/0118100, hereinafter “Sato”).

Claim 3: Arai and Hachiya disclose the limitations of claim 1, as discussed above. However, Arai is silent with regard to the surface roughness of the coil conductors, specifically that “wherein the plurality of coil conductors includes a pair of side surfaces opposing each other in the predetermined direction (corresponding to the top and bottom surfaces of the coils 13 of Arai), and surface roughness of the pair of side surfaces is less than 40% of an average particle size of the plurality of metal magnetic particles included in the element body”. Sato discloses that the surface roughness of a coil conductor is a result effective variable, providing a particular Q value. See [0006]. Therefore, although the particular range is not disclosed by Arai, one of ordinary skill in the art would have been led by Sato to have optimized the surface roughness of the conductor coils to less than 40% an average particle size of the combination of Arai and Hachiya to arrive at a desired Q value. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided surface roughness of the pair of side surfaces is less than 40% of an average particle size of the plurality of metal magnetic particles included in the element body as the optimization of coil surface roughness to achieve a desired Q value of the inductor.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Hachiya and Sato as applied to claim 3 above, and further in view of Omori et al. (US 2017/0294257, hereinafter “Omori”).

Hachiya and Sato disclose the limitations of claim 3, but do not specifically disclose that the coil conductors are “plating conductors”, as required by the claim. Omori discloses a similar multi-layer inductor (Fig.1), where “coil conductors 16 to 19 are … formed by plating or printing.” Since both types of manufacturing of planar inductors provide a desired inductor coil, the substitution of a printed inductor coil, as disclosed by Arai, with a plating inductor coil would have been predictable to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided plating inductor coils as a simple substitution of one known element for another to yield the predictable results of a suitable inductor coil.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagai et al. (US 2017/0372829) also discloses providing magnetic particles of various grain sizes with a multilayer coil component (Figs.4A,4B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849